Title: To James Madison from John G. Jackson, 19 April 1811
From: Jackson, John G.
To: Madison, James


My dear Sir.
Clarksburg April 19th. 1811.
Your favor of the 12th. reached me on the 16th. The preceding day was that of our Election, on which the District turned & I am sorry to say the Federal Candidate obtained a majority of 102 votes—he is elected. Mr. McKinley never was here before & his coming ruined our hopes, as his manners &c are unpopular, & here the People vote for men more than principles. On the morning of the election I was taken up for the Assembly & voted in, which I truly regret as my old friend Prunty was dropped, I can scarcely tell how it happened I was taken by surprise, yielding to the wishes of the People I forgot my condition & every thing that forbade my going to the Assembly. I was in hopes that the Office vacated by Mr. Nelson would have been tendered me And thereby I should have been extricated from the dilemma. Your letter disappoints that hope—it is all we have heard on the subject, & do not even conjecture who is sent from the land of Talents & illumination to enlighten us miserable backwoodsmen, who cannot furnish one Man to fill a local office amongst us. I care not who he is I will oppose his being confirmed by the Legislature, And if we are conquered—for in this at least we are united. We will make an effort to break the chains of servitude rivetted by the wise men of the East. Thank God they can not deprive me of popularity here and while my tongue & pen can urge any thing in the cause of our poor despised country, I will pourtray the condition we are reduced to: & risque every thing to vindicate our rights. Forgive me my friend for my warmth; it is monstrous injustice to reduce a district of 50,000 inhabitants abounding as all admit in eminent Lawyers: to the degradation of sending a Judge to us over our heads; of mediocre talents & totally ignorant of the great principles involved in our litigations: as much so, as to send a mere land Lawyer to plead Admiralty causes in the maritime districts. I write somewhat at hazard perhaps some one of our Lawyers is appointed; if so I acquiesce—we have several in whose judgment I can confide & I agree to the appointment of either. But if he is selected from abroad all I have written I persist in; and should it lead to an open rupture be it so, the Backwoodsmen are not in fault, they feel the wrongs heaped upon them & want only a rallying point to redress them.
The information you gave me concerning Merinos was satisfactory & I only forbore to write you because I would not presume to trouble you further on that subject. I bid fair to succeed with my sheep beyond any calculation—upwards of 100 ewes have Lambs & the encrease of the old stock is 33⅓ per cent—this autumn I shall procure a Merino Ram & enlarge the stock several hundreds. Our Crops have a finer prospect than ever hitherto, I am farming much more largely than heretofore having taken in five tenements & discharged the tenants—rely on it your Eastern planters & farmers will find us entering your accustomed markets in competition with you, & a new direction must be given to your industry. Were it not for the vexation I indulge in concerning the neglect I complain of, you would be pleased with the industry that surrounds me. I have four mills continually running & am building two others, beside mechanic shops, domestic manufactures &c giving employment to a large number of persons. I am vexed that I have a wish beyond it, but dame nature is to blame not I she infused the fire &c &c & death alone can extinguish them. In whatever else I may change my heart assures me I shall be stedfastly & unalterably your friend. Dr. Sir your Mo Obt
J G Jackson
